PER CURIAM.
We reverse the denial of Wayne Mancini’s motion to correct illegal sentence in which he made a facially sufficient claim that his sentencing guidelines scoresheet improperly added points for counts for which he had been sentenced as a habitual offender. The case is remanded for further proceedings on the merits of Mancini’s motion.
We again reject the state’s argument that denial was required because Mancini did not physically attach a copy of his scoresheet to his motion. See Ferguson v. State, 746 So.2d 1171, 1172 (Fla. 4th DCA 1999).
POLEN, C.J., WARNER and SHAHOOD, JJ., concur.